Citation Nr: 0716472	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent evaluation.  
The veteran disagreed with the evaluation and subsequently 
perfected an appeal.

A hearing before the undersigned Veterans Law Judge was held 
in June 2002 at the Central Office in Washington, D.C.  A 
transcript of that hearing is associated with the claims 
folder and has been reviewed.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent.  The veteran subsequently appealed the Board's 
decision denying a disability evaluation in excess of 30 
percent for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's September 2002 decision to the extent that it only 
granted an increased rating from 10 percent to 30 percent for 
service connection for PTSD, and remanded that portion for 
readjudication consistent with the Court's February 2004 
memorandum decision.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
compliance with the Veterans Claims Assistance Act.  In an 
October 2004 rating decision, AMC increased the veteran's 
disability evaluation for service-connected PTSD to 50 
percent.

A motion to advance on the docket was filed in February 2005 
and granted in the same month.

In March 2005, the Board denied an initial evaluation in 
excess of 50 percent for PTSD.  The veteran subsequently 
appealed that decision to the Court.  In August 2006, the 
Court issued an Order that vacated the Board's March 2005 
decision and remanded the issue for readjudication consistent 
with the Court's Order.

In October 2006, the Board remanded the case for a VA 
examination.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short-term memory, impaired impulse 
control depressed mood, and recurrent nightmares.  There is 
no evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; and spatial disorientation.

2.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.130, Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in July 2004 and 
December 2006.  Collectively, these letters informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical and personnel records, the veteran's contentions, and 
post-service medical records from the VA Medical Center in 
East Orange, and medical evidence from Jersey City Vets 
Center.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In a 
December 2006 letter, the veteran's attorney indicated that 
the veteran has no other pertinent evidence in his possession 
nor does he receive treatment for his PTSD from any source 
not already identified.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claims being decided 
herein following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In an April 2007 letter, the RO also advised the veteran as 
to how disability ratings and effective dates are assigned.  
Regardless, in light of the denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Increased Rating Claim - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, in an October 2004 rating decision, AMC 
increased the veteran's disability evaluation for service-
connected PTSD to 50 percent.  The issue in this case is 
whether the veteran is entitled to an initial evaluation in 
excess of 50 percent.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Evidence relevant to the severity of the veteran's PTSD 
includes a February 2001 VA "PTSD" examination report.  
According to such report, the veteran reported living with 
his wife of 54 years, and maintaining good contact with his 
son and two daughters.  He stated that he was not as social 
as he used to be since most of his friends had moved away, 
and he found it hard to establish new friendships.  The 
veteran indicated that he spent most of his time with his 
family or at work. He was a salesman for an office equipment 
company for the past 11 years, and prior to that, he ran his 
own business.  The veteran commented that he generally 
maintained good working relationships.  The examiner noted 
that the veteran was formally dressed, cooperative, and 
smiling during the examination.  His mood was described as 
neutral, and his speech, thought processes and thought 
content were normal.  He was oriented as to person, place, 
and time.  There was no suicidal or homicidal ideation.  His 
memory was intact, and he was able to recite serial 7's.  The 
examiner described the veteran's insight, judgment, and 
impulse control as good.  The veteran denied any recent 
stressful events.  Diagnosis was PTSD, and his Global 
Assessment Functioning score was 60.

From 1999 to 2004, D. Sargent counseled the veteran during 
one-on-one sessions at the Vet Center in Jersey City.  In 
June 1999, the veteran stated that he was experiencing more 
bad memories of World War II.  His counselor indicated that 
the veteran was well-groomed, oriented as to time, place, and 
situation, and was in control of his feelings.  In November 
2001, the veteran experienced increased flashbacks, 
irritability, and poor concentration.  In August 2002, the 
veteran's counselor stated that the veteran's PTSD symptoms 
were depression, hypervigilance, anger, guilt, and isolation.  
In September 2003, the counselor noted a problem with 
concentration and communication for the first time.  It was 
also noted that the veteran was having problems being around 
crowds of people.  The veteran reported having recurring 
flashbacks.  He was well-groomed, and oriented as to time, 
place, and situation.  During a June 2004 session via 
telephone, the veteran reportedly was coping well with his 
PTSD symptoms, although the recent news coverage of the Iraqi 
war brought about memories of World War II.  The veteran 
stated that he was working full-time.  There were no 
concentration problems and he was oriented.

During a July 2004 Vet Center session, the veteran stated 
that he just been released from the hospital due to surgery 
on his carotid arteries.  He stated that his recovery was not 
going well.  The veteran reported being very depressed, and 
his counselor noted that the veteran did not have the stamina 
that he had one-year prior.  The veteran stated that his 
World War II memories were triggered by the recent news 
coverage of the Iraqi war.  He also stated that certain 
movies caused him great anxiety to the point that his wife 
must calm him down.  The veteran also reported recurrent 
nightmares, intrusive thoughts, and flashbacks.  His 
counselor noted that the veteran had a good family support 
system, including his wife and other family members.  During 
two July 2004 sessions, the veteran's counselor commented 
that the veteran did not look as neat and groomed as he had 
in the past three years.

According to a July 2004 summary of the veteran's current 
PTSD symptomatology, his counselor described the veteran as 
easily startled and hypervigilant.  The veteran had a 
depressed mood and experienced anger outbreaks.  It was also 
noted that the veteran's tolerance for engaging in social 
activities had been decreasing constantly.  The veteran's 
short-term memory had gradually declined while his long-term 
memory seemed to be improving.  Counselor noted that the 
veteran showed signs of being traumatized by two movies that 
brought back memories of the war.  The veteran did not have a 
problem with communication or concentration.  The veteran was 
oriented as to time, place, and situation.

Vet Center treatment records dated in 2005 and 2006 primarily 
reflect complaints of intrusive thoughts, recurring 
nightmares, flashbacks, loneliness, memory problems, 
depression, and anxiety.  Overall, the veteran was described 
as well-groomed.  

On January 2007 VA examination, the veteran reported having 
nightmares, depression, anxiety; he also complained of 
hypervigilance and being easily startled.  On mental status 
examination, the examiner noted that the veteran was dressed 
formally.  He was cooperative.  His mood was neutral and his 
affect was "smiling."  Speech, thought process and though 
content were normal.  There were no perceptual problems.  
There was no evidence of suicidal or homicidal ideation.  The 
veteran was oriented as to person, place, and time.  Insight 
and judgment were fair.  Impulse control was fair.  It was 
added that he was able to work and appeared to have a 
supportive social network.  

On review of the evidence of record, the Board finds that an 
initial evaluation in excess of 50 percent for veteran's 
service-connected PTSD is not warranted.  The evidence 
reflects that the veteran's PTSD is productive of no more 
than social impairment with reduced reliability and 
productivity manifested by impairment of short-term memory, 
impaired impulse control, depressed mood, recurrent 
nightmares, and flashbacks.  The Board acknowledges the July 
2004 entry from the Vet Center reflecting an increase in 
psychiatric symptomatology.  The Board also notes that this 
statement was rendered one week following the veteran's 
carotid artery surgery.  His counselor essentially attributed 
the veteran's loss of energy to the veteran's surgery.  Even 
considering the veteran's difficulty concentrating and his 
neglect of hygiene during two sessions in July 2004, there is 
no evidence of such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, spatial disorientation, or the 
inability to establish effective work or social relationships 
to warrant a higher evaluation.  

The overwhelming evidence of record shows that the veteran 
has consistently displayed a very neat and well-groomed 
image, and has been oriented as to time, place, and 
situation.  Further, while the veteran's counselor, in 2004, 
stated that the veteran's tolerance for engaging in social 
settings had been decreasing, the evidence does not reflect 
that the veteran's PTSD is manifested by an inability to 
establish effective social relationships.  Rather, the 
evidence reveals that the veteran has a supportive network of 
family members, including his spouse of 54 years, and his 
three children, with whom he remains in good contact.  
According to an April 2006 treatment note, the veteran's 
counselor indicated that the veteran has a good support 
system, to include his wife and other family members.  On 
February 2007 examination, the veteran indicated that he 
works full-time, and enjoys hobbies, such as reading or 
flying.  

The veteran's GAF score was 60 on February 2001 VA 
examination, and 55 on February 2007 VA examination.  The 
Board notes that a GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  The February 2007 VA examiner 
described the veteran's PTSD symptoms as moderate, in nature.  
The February 2007 assessment was rendered following a review 
of the claims folder, as specifically noted by the examiner.  
The claims folder includes Vet Center treatment notes dated 
through November 2006.  The examiner noted that the veteran 
is being seen by a psychotherapist.

In sum, the Board finds that the veteran's disability picture 
does not more nearly approximate the criteria for a 70 
percent evaluation.  Consequently, an initial evaluation for 
PTSD in excess of 50 percent is not warranted.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected PTSD has been no more than 50 percent disabling.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his PTSD and there is no 
indication that such disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).





ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


